EXHIBIT CONTACT:CHRISTOPHER G. PAYAN CHIEF EXECUTIVE OFFICER (516) 390-2134 FOR IMMEDIATE RELEASE EMERGING VISION BOARD APPOINTMENT CORRECTION TO PRIOR PRESS RELEASE Garden City, New York – March 31, 2008 – On March 27, 2008, Emerging Vision, Inc. (OTCBB – ISEE.OB) (the “Company”) announced the appointment of Jeffrey Rubin to the Company’s Board of Directors as an independent, non-employee director effective March 26, 2008.The March 27th press release was not supposed to be issued at that time and was inadvertently released by the Company.Furthermore, the effective date of Mr.
